Citation Nr: 1824981	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-40 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability in excess of 20 percent rating for diabetes mellitus type II with erectile dysfunction.

2.  Entitlement to an increased disability rating for chondromalacia patella, left knee, postoperative, rated as 10 percent disabling.

3.  Entitlement to an initial disability rating for diabetic retinopathy with bilateral cataracts rated as noncompensably disabling for the period from January 12, 2009 to May 16, 2011 and in excess of 10 percent for the period from May 16, 2011 to April 10, 2017. 

4.  Entitlement to an initial disability rating for peripheral vascular disease, right lower extremity, rated as noncompensably disabling for the period from January 12, 2008 to April 12, 2013, 20 percent from April 12, 2013 to April 6, 2017 and in excess of 40 percent therefrom.

5.  Entitlement to an initial disability rating for peripheral vascular disease (PVD), left lower extremity rated as noncompensably disabling for the period from January 12, 2008 to April 6, 2017 and in excess of 40 percent therefrom. 

6.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post coronary artery bypass graft. 

7.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1966 to October 1970.  His decorations include the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

By an October 2009 decision, the RO (in pertinent part) granted service connection for diabetes mellitus with erectile dysfunction and diabetic retinopathy with bilateral cataracts; an initial 20 percent disabling rating was assigned, effective January 12, 2008; continued a previously assigned 10 percent rating for chondromalacia patella, left knee; and declined to reopen the claim for service connection for bilateral hearing loss.  The Veteran appealed the initial 20 and 10 percent ratings assigned to the service-connected diabetes mellitus with erectile dysfunction and diabetic retinopathy with bilateral cataracts and left knee disabilities, respectively, and the RO's determination not to reopen the previously denied claim for service connection for a bilateral hearing loss disability to the Board.  The Veteran requested that separate ratings for his diabetic complications be assigned.  

This appeal also stems from a February 2011 rating decision.  By that rating action, the RO granted service connection for coronary artery disease and assigned an initial 30 percent rating for that disability.  The Veteran appealed this rating action and the RO's determination therein to the Board. 

In a June 2012 rating decision, the RO granted service connection for diabetic retinopathy with bilateral cataracts; a separate initial 10 percent rating was assigned from May 16, 2011--the date of a VA examination eye examination report.  The RO noted that bilateral cataracts were included in the rating for diabetic retinopathy at a noncompensable level (i.e. an initial noncompensable disability rating has been assigned for this disability for the period from January 12, 2009 to May 16, 2011).  (See June 2012 rating action and code sheet).  In addition, the RO granted service connection for PVD secondary to diabetes mellitus; an initial noncompensable disability rating was assigned, effective January 12, 2008.  The Veteran appealed the RO's rating action and the determinations therein to the Board.  (In a September 2014 rating decision, the RO granted an initial 20 percent rating for peripheral vascular disease of the right lower extremity, effective April 12, 2013--the date of a VA treatment report reflecting an increase in severity of this disability).

The Veteran initially requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled in December 2016, but the Veteran failed to appear and has provided no explanation for his absence.  Consequently, the Board will proceed as though the request for a hearing has been withdrawn. 38 C.F.R. § 20.704 (d) (2017).

This appeal was most recently before the Board in March 2017.  At that time, the Board reopened the previously denied claim for service connection for a bilateral hearing loss disability and remanded the underlying service connection claim, as well as the remaining increased and initial rating claims, to the RO for additional development.  The requested development has been accomplished and the appeal has returned to the Board for further appeal consideration. 

As noted by the Board in its March 2017 decision, the Veteran had raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) during the course of the appeal.  In an October 2015 rating decision, the Veteran was granted entitlement to a TDIU, effective February 3, 2009-- the date of his last documented day of employment.  The Veteran has not asserted that entitlement to a TDIU is warranted prior to this date and therefore the issue is found to be granted in full and is no longer on appeal.

In a February 2018 rating action, the RO assigned an initial 100 percent disability rating to the service-connected diabetic retinopathy with bilateral cataracts, effective April 10, 2017.  The RO also granted initial 40 percent disability ratings to the service-connected PVD of the right and left lower extremities, effective April 6, 2017.  The effective dates of April 10, 2017 and April 6, 2017 assigned to these disabilities reflects the dates of VA examination reports reflecting an increase in the severity of the above-cited service-connected disabilities.  In view of the foregoing, the Board has recharacterized the issues to reflect the RO's actions.  However, as the assigned ratings do not represent a full grant, the matters remain on appeal.

The Board notes that the Veteran has perfected an appeal as to the RO's May 2015 rating decision, wherein it continued 30 and 20 percent disability ratings assigned to the service-connected PTSD and low back disability, respectively.  On his January 2018 substantive appeal, the Veteran indicated his desire to testify during a videoconference hearing before a Veterans Law Judge.  The Veteran has not withdrawn this request for a hearing.  Upon review of the Board's Veterans Appeals Control and Locator System (VACOLS), these issues are being developed at the RO and are not intertwined with those currently certified to the Board.  Thus, the only issues that are for appellate consideration by the Board in the instant appeal are those listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claims, additional substantive and procedural development is necessary.  Specifically, to obtain outstanding private treatment records and to have the AOJ issue a Supplemental Statement of the Case (SSOC) that addresses evidence of the record since issuance of a February 2018 SSOC.  

A) Substantive Development- Private Treatment Records

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (2017).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. 
 § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile. 38 C.F.R. § 3.159(c)(1).  A May 2016 VA treatment report reflects that the Veteran was scheduled for a follow-up appointment the following month with his private retina specialist, Dr. D.  (See May 2016 VA treatment report, associated with VA treatment reports, dated from May 2016 to March 2017 and labeled as "CAPRI" in the Veteran's Veterans Benefits  Management System (VBMS) electronic record)).  In addition, a VA treatment report, dated June 28, 2017, reflects that the Veteran had continued to seek monthly treatment for his diabetes mellitus from his personal internist, Dr. P. C.  (See VA treatment report, dated June 28, 2017 associated with VA treatment reports, dated from August 2014 to October 2017, labeled as "CAPRI" and received into the Veteran's Legacy Content Manager electronic record on November 3, 2017)).  As these records might contain potentially relevant evidence as to the severity of the Veteran's service-connected, diabetes mellitus and disabilities that have been found secondary thereto (i.e., diabetic retinopathy with bilateral cataracts and PVD of the right and left lower extremities), the outstanding private treatment records are potentially relevant to the initial rating claims for these disabilities and should be secured on remand.  

B) Procedural Development-SSOC

Further, while on remand, the RO will have an opportunity to review additional VA treatment records, dated from August 2014 through October 2017, labeled as "CAPRI" and received into the Veteran's Legacy Content Manager electronic record on November 3, 2017.  To this end, the RO did not review or discuss these reports in its most recent Supplemental Statement of the Case, issued in February 2018.  These reports reflect continued treatment for the disabilities on appeal.  On remand, after the directives have been completed, the RO should ensure that any subsequent SSOC includes discussion of the VA treatments reports, dated August 2014 through October 2017, labeled as "CAPRI" and received into the Veteran's Legacy Content Manager electronic record on November 3, 2017.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any additional authorization and information from the Veteran, contact the Veteran's retina specialist, Dr. D. and personal internist, Dr. P. C, and request all treatment records of the Veteran, dated from May 2016 (Dr. D.) and January 2017 (Dr. P. C.) to the present.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claims remains denied, the RO must issue a SSOC that addresses all evidence received since issuance of a February 2018 SSOC, to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




